 

Exhibit 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT is entered into as of May 6, 2014, by and between Stratex
Oil & Gas Holdings, Inc., a Colorado corporation ("Parent"), Richfield
Acquisition Corp., a Nevada corporation and wholly-owned subsidiary of Parent
("Merger Sub"), and each of the undersigned stockholders (each a "Stockholder"
and collectively, the "Stockholders") of Richfield Oil & Gas Company, a Nevada
corporation (the "Company").

 

RECITALS

 

A. Parent, Merger Sub and the Company are entering into an Agreement and Plan of
Merger of even date herewith (the "Merger Agreement") which provides (subject to
the conditions set forth therein) among other things, for the merger (the
"Merger") of Merger Sub with and into the Company pursuant to the terms and
conditions of the Merger Agreement. Capitalized terms not otherwise defined
herein shall have the meanings given to them in the Merger Agreement. Certain
capitalized terms are defined in Section 5 herein.

 

B. In order to induce Parent and Merger Sub to enter into the Merger Agreement,
each Stockholder, solely in his, her, or its individual capacity as a
Stockholder of the Company, is entering into this Voting Agreement with respect
to the shares of Common Stock, par value $0.001 per share, of the Company
(“Company Common Stock”) beneficially owned by such Stockholder and set forth
below such Stockholder’s name on the signature page to this Voting Agreement
(the “Original Shares” and together with any additional shares of Company Common
Stock that such Stockholder purchases, acquires the right to vote or otherwise
acquires beneficial ownership (as defined in Rule 13d-3 under the Exchange Act)
of after the execution of this Agreement, the “Shares”).


AGREEMENT

 

The parties to this Voting Agreement, intending to be legally bound, agree as
follows:

 

SECTION 1. VOTING OF SHARES

 

1.1.    Voting.    Each Stockholder hereby agrees to appear, or cause any
transferee of such Stockholder who is a holder of record of any Shares on any
applicable record date (the "Record Holder") to appear, in person or by proxy,
for the purpose of obtaining a quorum at any annual or special meeting of
stockholders of the Company and at any adjournment thereof for the purpose of
voting on the Merger Agreement and the transactions contemplated thereby (a
"Meeting"). Each Stockholder agrees that, during the period from the date of
this Voting Agreement through the Expiration Date, at any Meeting, however
called, and in any action by written consent of the stockholders of the Company,
each Stockholder shall vote the Shares or cause the Shares to be voted (to the
extent such securities are entitled to be voted) in such Stockholder's capacity
as a stockholder:

 

1

 

 

Exhibit 10.2

 

(a)  in favor of the Merger and the approval and adoption of the Merger
Agreement and the transactions contemplated thereby (including any amendments or
modifications of the terms thereof approved by the Board of Directors of the
Company and by Parent) in connection with any meeting of, or solicitation of
consents from, the stockholders of the Company at which or in connection with
which the Merger or the Merger Agreement are submitted for the consideration and
vote of the stockholders of the Company;

 

(b)  against any action, proposal, transaction, or agreement that could
reasonably be expected to result in a breach of any representation, warranty,
covenant or obligation of the Company in the Merger Agreement or Stockholder
under this Voting Agreement;

 

(c)  against any action, proposal, transaction, or agreement which could
reasonably be expected to impede, interfere with, delay, discourage, adversely
affect or inhibit the timely consummation of the Merger or the fulfillment of
Parent’s, the Company’s or Merger Sub’s conditions under the Merger Agreement or
change in any manner the voting rights of any class of shares of the Company;

 

(d)  against approval or adoption of any extraordinary corporate transaction
(other than the Merger, the Merger Agreement or the transactions contemplated
thereby) including, without limitation, any transaction involving (i) the sale
or transfer of all or substantially all of the capital stock of the Company,
whether by merger, consolidation or other business combination, (ii) a sale or
transfer of all or substantially all of the assets of the Company or its
subsidiaries, (iii) a reorganization, recapitalization or liquidation of the
Company or its subsidiaries, or (iv) any amendment to the Company's governing
instruments creating any new class of securities of the Company or otherwise
affecting the rights of any class of security as currently in effect; and

 

(e)  against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (i) any Takeover Proposal or (ii) any
change in a majority of the members of the board of directors of the Company.

 

1.2          Irrevocable Proxy. Each Stockholder hereby appoints Parent and any
designee of Parent, and each of them individually, such Stockholder’s proxies
and attorneys-in-fact, with full power of substitution and resubstitution, to
vote or act by written consent during the term of this Agreement with respect to
the Shares in accordance with Section 1.1. This proxy and power of attorney is
given to secure the performance of the duties of Stockholder under this
Agreement. Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by such Stockholder shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by Stockholder with respect to the Shares. The
power of attorney granted by Stockholder herein is a durable power of attorney
and shall survive the dissolution, bankruptcy, death or incapacity of
Stockholder. The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.

 

2

 

 



  Exhibit 10.2

 

SECTION 2. PROHIBITED TRANSFERS

 

2.1.    Transfer and Encumbrance.  Each Stockholder agrees that during the term
of this Agreement, such Stockholder will not, directly or indirectly, Transfer
any of the Shares or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any of the Shares or Stockholder's
voting or economic interest therein. Any attempted Transfer of Shares or any
interest therein and any such contract, option or other agreement of in
violation of this Section 2.1 shall be null and void.

 

2.2.    Transfer of Voting Rights.    Each Stockholder agrees that, during the
term of this Voting Agreement, such Stockholder shall ensure that: (a) none of
the Shares are deposited into a voting trust; and (b) no proxy is granted (other
than as set forth in Section 1.2), and no voting agreement or similar agreement
is entered into, with respect to any of the Shares.

 

2.3.    Stop-Transfer Instructions.    Each Stockholder agrees and consents to
the entry of stop-transfer instructions by the Company against the transfer of
any Shares consistent with the terms of Section 2.1.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each Stockholder hereby, severally and not jointly, represents and warrants to
Parent as follows:

 

3.1.    Authorization, Etc.    Such Stockholder has the legal capacity and
absolute and unrestricted right, power, authority and capacity to execute and
deliver this Voting Agreement and to perform such Stockholder’s obligations
hereunder. This Voting Agreement has been duly executed and delivered by such
Stockholder and constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms.

 

3.2.    No Conflicts or Consents.    

 

(a)  The execution and delivery of this Voting Agreement by such Stockholder do
not, and the performance by such Stockholder of such Stockholder’s obligations
under this Voting Agreement by such Stockholder will not: (i) conflict with or
violate any law, rule, regulation, order, decree or judgment applicable to such
Stockholder or by which such Stockholder or any of such Stockholder’s properties
is or may be bound or affected; or (ii) result in or constitute (with or without
notice or lapse of time) any breach of or default under, or give to any other
Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any Lien or restriction on any of the Shares
pursuant to, any contract to which such Stockholder is a party or by which such
Stockholder or any of such Stockholder’s affiliates or properties is or may be
bound or affected.

 

(b)  The execution and delivery of this Voting Agreement by such Stockholder do
not, and the performance of this Voting Agreement by such Stockholder will not,
require any consent or approval of any Person. No consent of such Stockholder’s
spouse, if any, is necessary under “community property” or other laws in order
for such Stockholder to enter into and perform its obligations under this Voting
Agreement.

 

3

 

 



  Exhibit 10.2

 

3.3.    Title To Securities.    As of the date of this Voting Agreement:
(a) such Stockholder holds of record free and clear of any Liens or restrictions
the number of outstanding shares of Company Common Stock reflected on such
Stockholder’s signature page for this Voting Agreement as being Owned by such
Stockholder under the heading "Shares Held of Record"; (b) such Stockholder
holds (free and clear of any Encumbrances or restrictions the options, warrants
and other rights to acquire shares of Company Common Stock reflected on such
Stockholder’s signature page for this Voting Agreement as being Owned by such
Stockholder under the heading "Options, Warrants and Other Rights"; (c) such
Stockholder Owns the additional securities of the Company reflected on such
Stockholder’s signature for this Voting Agreement as being Owned by such
Stockholder under the heading "Additional Securities Beneficially Owned"; and
(d) such Stockholder does not directly or indirectly Own any shares of Company
Common Stock or other securities of the Company, or any option, warrant or other
right to acquire (by purchase, conversion or otherwise) any shares of Company
Common Stock or other securities of the Company, other than the shares and
options, warrants and other rights reflected on such Stockholder’s signature
page for this Voting Agreement as being Owned by such Stockholder. Except for
this Voting Agreement, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character to which such
Stockholder is a party relating to the pledge, disposition, or voting of any of
the Shares.

 

SECTION 4. MISCELLANEOUS

 

4.1.    Term. The term of this Agreement shall commence on the date hereof and
end on the Expiration Date.

 

4.2. Survival of Representations, Warranties and Agreements.    All
representations, warranties, covenants and agreements made by the Stockholders
in this Voting Agreement shall survive until the Expiration Date.

 

4.3.    Expenses.    All costs and expenses incurred in connection with the
transactions contemplated by this Voting Agreement shall be paid solely by the
party incurring such costs and expenses.

 

4.4.    Notices.    Any notice or other communication required or permitted to
be delivered to any party under this Voting Agreement shall be in writing and
shall be deemed properly delivered, given and received when actually delivered
(by hand, by registered mail, by courier or express delivery service or by
facsimile) to the address or facsimile number set forth beneath the name of such
party below (or to such other address or facsimile telephone number as such
party shall have specified in a written notice given to the other parties
hereto); provided, however, that a written notice delivered via facsimile shall
be deemed delivered only if at the time of, or shortly after, such facsimile
transmission the party giving the notice confirms by telephone the actual
receipt by the other party of such facsimile transmission:

 

4

 

 



  Exhibit 10.2

 

IF TO PARENT:

 

STRATEX OIL & GAS HOLDINGS, INC.

30 Echo Lake Road,

Watertown, CT 06795

 

Attention: Stephen Funk

 

WITH A COPY TO (WHICH COPY SHALL NOT CONSTITUTE NOTICE):

 

Buchanan Ingersoll & Rooney PC

1290 Avenue of the Americas, 30th Floor

New York, New York 10104

Telephone: 212.440.4478

Fax:  212.440.4401

matt.cohen@bipc.com

 

IF TO ANY STOCKHOLDER:

 

at the address set forth below such Stockholder's signature on the signature
page hereof

 

 4.5.    Waiver of Appraisal Rights.    Each Stockholder hereby irrevocably and
unconditionally waives, and agrees to cause to be waived and to prevent the
exercise of, any rights of appraisal, any dissenters' rights (including under
Section 92A.380 of the Nevada Revised Statutes) and any similar rights relating
to the Merger or any related transaction that such Stockholder or any other
Person may have by virtue of the ownership of any Shares

 

4.6.    No Solicitation.    Each Stockholder, solely in his capacity as a
stockholder, agrees that, during the period from the date of this Voting
Agreement through the Expiration Date, such Stockholder shall not, directly or
indirectly: (i) solicit, initiate, encourage, induce or facilitate the making,
submission or announcement of any Takeover Proposal (as defined in the Merger
Agreement) or take any action that could reasonably be expected to lead to a
Takeover Proposal; (ii) except in the circumstances specified in Section 5.4(b)
of the Merger Agreement, furnish any information regarding the Company or any
direct or indirect subsidiary of the Company to any Person in connection with or
in response to a Takeover Proposal; or (iii) except in the circumstances
specified in Section 5.4(b) of the Merger Agreement, engage in discussions or
negotiations with any Person with respect to any Takeover Proposal. Each
Stockholder shall immediately cease and discontinue any existing discussions
with any Person that relate to any Takeover Proposal.

 

4.7.    Severability.    If any provision of this Voting Agreement or any part
of any such provision is held under any circumstances to be invalid or
unenforceable in any jurisdiction, then (a) such provision or part thereof
shall, with respect to such circumstances and in such jurisdiction, be deemed
amended to conform to applicable laws so as to be valid and enforceable to the
fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction, and (c) the
invalidity or unenforceability of such provision or part thereof shall not
affect the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this Voting Agreement. Each
provision of this Voting Agreement is separable from every other provision of
this Voting Agreement, and each part of each provision of this Voting Agreement
is separable from every other part of such provision.

 

5

 

 



  Exhibit 10.2

 

4.8.    Entire Agreement.    This Voting Agreement and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto. No addition to or modification of any provision of this Voting
Agreement shall be binding upon either party unless made in writing and signed
by both parties.

 

4.9.    Assignment; Binding Effect.    Except as provided herein, neither this
Voting Agreement nor any of the interests or obligations hereunder may be
assigned or delegated by any Stockholder or Parent without the prior written
consent of the non-assigning parties, which consent shall not be unreasonably
withheld, and any attempted or purported assignment or delegation of any of such
interests or obligations shall be void. Subject to the preceding sentence, this
Voting Agreement shall be binding upon, and inure to the benefit of, the
Stockholders and their respective heirs, estate, executors, personal
representatives, successors and assigns (as the case may be), and shall be
binding upon, and inure to the benefit of, Parent and its successors and
assigns. Without limiting any of the restrictions set forth in Section 2 or
elsewhere in this Voting Agreement, this Voting Agreement shall be binding upon
any Person to whom any Shares are Transferred. Nothing in this Voting Agreement
is intended to confer on any Person (other than Parent and its successors and
assigns) any rights or remedies of any nature. Each Stockholder specifically
agrees that the obligation of such Stockholder hereunder shall not be terminated
by operation of law, whether by death or incapacity of such Stockholder or
otherwise.

 

4.10.    Specific Performance.    The parties agree that irreparable damage
would occur in the event that any provision of this Voting Agreement was, or is,
not performed in accordance with its specific terms or was, or is, otherwise
breached. Each Stockholder agrees that, in the event of any breach or threatened
breach by such Stockholder of any covenant or obligation contained in this
Voting Agreement, Parent and Merger Sub shall be entitled (in addition to any
other remedy that may be available to it, including monetary damages) to (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach. Each Stockholder further agrees that neither
Parent nor any other Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 4.9, and each Stockholder irrevocably waives
any objection to the imposition of such relief or any right he may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

6

 

 



  Exhibit 10.2

 

4.11.    Non-Exclusivity.    The rights and remedies of Parent under this Voting
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of Parent under this Voting Agreement,
and the obligations and liabilities of Stockholder under this Voting Agreement,
are in addition to their respective rights, remedies, obligations and
liabilities under common law requirements and under all applicable statutes,
rules and regulations. Nothing in this Voting Agreement shall limit any of
Stockholder's obligations, or the rights or remedies of Parent, under any
agreement between Parent and Stockholder; and nothing in any such agreement
shall limit any of Stockholder's obligations, or any of the rights or remedies
of Parent, under this Voting Agreement.

 

4.12.    Governing Law; Venue.    

 

(a)  This Voting Agreement shall be construed in accordance with, and governed
in all respects by, the laws of the State of Nevada (without giving effect to
principles of conflicts of laws).

 

(b)  Any legal action or other legal proceeding relating to this Voting
Agreement or the enforcement of any provision of this Voting Agreement may be
brought or otherwise commenced in any state or federal court located in the
State of Nevada. Stockholder and Parent each:

 

(i)  expressly and irrevocably consents and submits to the exclusive
jurisdiction and venue of any state court of competent jurisdiction located in
the State of Nevada or any United States District Court located in the State of
Nevada and the applicable courts of appeals therefrom, in connection with any
such legal proceeding;

 

(ii)  agree that if any action is commenced in a state court, then subject to
applicable law, no party shall object to the removal of such action to any
federal court located in the State of Nevada;

 

(iii)  agrees that service of any process, summons, notice or document by U.S.
mail addressed to him at the address set forth in Section 4.4 shall constitute
effective service of such process, summons, notice or document for purposes of
any such legal proceeding;

 

(iv)  agrees that each state and federal court located in the State of Nevada,
shall be deemed to be a convenient forum; and

 

(v)  agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in the
State of Nevada, any claim by either Stockholder or Parent that it is not
subject personally to the jurisdiction of such court, that such legal proceeding
has been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Voting Agreement or the subject matter of this Voting
Agreement may not be enforced in or by such court.

 

Nothing contained in this Section 4.12 shall be deemed to limit or otherwise
affect the right of either party to commence any legal proceeding or otherwise
proceed against the other party in any other forum or jurisdiction.

 

7

 

 



  Exhibit 10.2

 

(c)  EACH PARTY IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH
ANY LEGAL PROCEEDING RELATING TO THIS VOTING AGREEMENT OR THE ENFORCEMENT OF ANY
PROVISION OF THIS VOTING AGREEMENT.

 

 4.13.    Counterparts.    This Voting Agreement may be executed by the parties
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

 

4.14    Captions.    The captions contained in this Voting Agreement are for
convenience of reference only, shall not be deemed to be a part of this Voting
Agreement and shall not be referred to in connection with the construction or
interpretation of this Voting Agreement.

 

4.15    Waiver.    No failure on the part of Parent to exercise any power,
right, privilege or remedy under this Voting Agreement, and no delay on the part
of Parent in exercising any power, right, privilege or remedy under this Voting
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. Parent shall not be deemed to have waived any claim
available to Parent arising out of this Voting Agreement, right, privilege or
remedy of Parent under this Voting Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of Parent; and any such waiver shall not
be applicable or have any effect except in the specific instance in which it is
given.

 

4.16    Construction.    

 

(a)  For purposes of this Voting Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

 

(b)  The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Voting Agreement.

 

(c)  As used in this Voting Agreement, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."

 

 (d)  Except as otherwise indicated, all references in this Voting Agreement to
"Schedules," "Sections" and "Exhibits" are intended to refer to Schedules of
this Voting Agreement, Sections of this Voting Agreement and Exhibits to this
Voting Agreement.

 

8

 

 



  Exhibit 10.2

 

4.17    Stockholder Capacity.    No person executing this Voting Agreement who
is a director or officer of the Company makes any agreement or understanding
herein in his capacity as such director or officer. Without limiting the
generality of the foregoing, each Stockholder executes this Voting Agreement
solely in such Stockholder’s capacity as Owner of Shares and nothing contained
in this Agreement shall create any obligation of any Stockholder who is a party
hereto to act or refrain from acting as a director or officer in any manner
inconsistent with such Stockholder's fiduciary duties as a director or officer
of the Company.

 

4.18    Amendment.    This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed and delivered on behalf of each
of the parties hereto.

 

SECTION 5. CERTAIN DEFINITIONS

 

For purposes of this Voting Agreement:

 

(a)  "Company Common Stock" shall mean the common stock, par value $0.001 per
share, of the Company.

 

(b)  "Expiration Date" shall mean the earliest to occur of (i) the date upon
which the Merger Agreement is terminated in accordance with its terms or
(ii) the Effective Time.

 

(c)  Each Stockholder shall be deemed to "Own" or to have acquired "Ownership"
of a security if such Stockholder is the: (i) record owner of such security; or
(ii) "beneficial owner" (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) of such security; provided, however, that each Stockholder
shall not be deemed to Own a security solely because of such Stockholder's
status as an executive officer, director, partner or member of a Person that
owns such security.

 

(d)  "Person" shall mean any (i) individual, (ii) corporation, limited liability
company, partnership or other entity, or (iii) governmental body.

 

A Person shall be deemed to have effected a "Transfer" of a security if such
Person directly or indirectly: (i) sells, assigns, pledges, mortgages,
encumbers, grants an option with respect to, transfers or disposes of such
security or any interest in such security; (ii) enters into an agreement or
commitment contemplating the possible sale of, assignment of, pledge of,
mortgage of, encumbrance of, grant of an option with respect to, transfer of or
disposition of such security or any interest therein; or (iii) reduces such
Person's beneficial ownership interest in or risk relating to any such security.

 

[SIGNATURE PAGE TO FOLLOW]

 

9

 

 



  Exhibit 10.2

 

IN WITNESS WHEREOF, Parent, Merger Sub and each Stockholder have caused this
Voting Agreement to be executed as of the date first written above.

 

    PARENT:           STRATEX OIL & GAS HOLDINGS, INC.           By:            
      Name:   Stephen Funk               Title:   Chief Executive Officer

 

    MERGER SUB:           Richfield Acquisition Corp.           By:            
      Name:   Stephen Funk               Title:   President

 

Stockholder Signature: _______________________

Stockholder Name:

Address:

 

Shares Held of Record: ___________

Warrants Held of Record: _________

 

10

 

